Ewing, Judge,
delivered the opinion of the court.
The question in this case is as to the sufficiency of the service of the summons.
The statute directs that the summons when issued against any banking or other incorporated company, served on the president or other chief officer of such company, or in his absence by leaving a copy thereof at any business office of said company, with the person having charge thereof, shall be deemed a sufficient service ; and if the corporation have no business office in the county where suit is brought, or if no person shall be found in charge thereof, and the president or chief officer can not be found in such county, a summons shall be issued, directed to the sheriff of any county in the state where the president or chief officer of such company may reside or be found, or where any place of business may be kept of such company, &c. (R. C. 1855, p. 376.)
Another provision of the same act allows suits against corporations to be commenced in the county where the cause of action accrued, or in any county where they shall have or usually keep an officer or agent for the transaction of their usual and customary business. (§ 4.)
There is, at first view, some obscurity in the first clause of the second section above quoted, arising from an apparent implication that the place of business spoken of may be such as is kept or occupied by the president or chief officer of the corporation. But the language of the second clause is plainer, and it is quite obvious that the phrase “ place of business” is not used in that restricted sense. For the phrase “ no business office,” &c., is employed co-relatively with that of “ any business office of said company,” in the preceding *411part of tlie section; and the absence of the chief officer spoken of, is not a temporary absence from an office usually occupied by him, but an absence from the county. Eor process may be served in any county where there is any office or place of business, although the president or chief officer may not be found or reside therein.
By the fourth section, suits must be instituted in the county where the cause of action accrued, or in any county where the corporation shall have or usually keep an office for the transaction of their usual and customary business. Here the term is used in a more restricted sense, and with a qualification that is explanatory of its meaning as it occurs in the preceding section.
Judgment affirmed;
Judge Napton concurring.